           Case 3:20-cv-01357-JSC Document 46 Filed 12/31/20 Page 1 of 9




1    JAMIR DAVIS, ESQ. SBN 98041 PRO HAC VICE
     J. DAVIS LAW FIRM, PLLC
2    P.O. BOX 122123
3    COVINGTON, KY 41011
     TELE: 859-750-5033
4    JDAVISLAWKY@GMAIL.COM

5    MICHAEL R. SEVILLE, ESQ. SBN 278164
     CURTIS L. BRIGGS, ESQ. SBN 284190
6
     SEVILLE BRIGGS, LLP
7    3330 GEARY BLVD. 3RD FLOOR, EAST
     SAN FRANCISCO, CA 94118
8    TELE: 415-324-8733
     MICHAEL@SEVILLEBRIGGS.COM
9
     CURTIS@SEVILLEBRIGGS.COM
10
     ATTORNEYS FOR PLAINTIFF
11
                                        UNITED STATES DISTRICT COURT
12
13                                   NORTHERN DISTRICT OF CALIFORNIA

14
15    DACARI SPIERS,                                          CASE NO. 20-cv-01357-JSC (JCS)

16                    Plaintiff,
17                                                            PLATINTIFF’S REPLY TO
18              v.                                            DEFNEDANDT’S OPPOSITION TO
                                                              CHALLENGE CONFIDENTIALITY AND
19    CITY AND COUNTY OF SAN FRANCISCO;                       MOTION FOR ATTORNEYS’ FEES
      and DOES 1-50 individually and in official
20    capacities as police officers for the City and          Hearing Date: January 21, 2021
21    County of San Francisco, inclusive.                     Time: 9:00 a.m.
                                                              Place: Zoom
22
                   Defendant.
23    _________________________________
24
25                                                 INTRODUCTION

26
            On the night of October 6, 2019, the Defendant and its agents acted with recklessness and
27
     brutally attacked Plaintiff with hands, feet and baton strikes causing permanent physical, mental, and
28
                                                       1
                                  PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                              SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
           Case 3:20-cv-01357-JSC Document 46 Filed 12/31/20 Page 2 of 9




     emotional damage to Plaintiff. On October 9, 2019 Defendant continued its recklessness by serving
     Plaintiff with a baseless emergency protective order as he was in his hospital bed recovering from
1
     surgery. At that point, Plaintiff thought the attack on his character was over, but again, on the evening
2
     of December 15, 2020 the Defendant persisted in its need to harass Plaintiff by blatantly disregarding
3
     a Protective Order approved by the Court and releasing a 911 call and a limited amounts of the Body
4
     Worn Camera (BWC) footage to intentionally paint Plaintiff in an unfavorable light. Multiple major
5
     news outlets televised the release of the 911 call and BWC footage as thousands of viewers watched
6    without any context. These actions by Defendant have cause a bias against Plaintiff. Defendant’s
7    Counsel is now attempting to add to that bias by keeping other relevant evidence from being released
8    to the public. The San Francisco Police Department (SFPD) and its Counsel have acted with impunity
9    and are attempting make a mockery of Plaintiff and the Court. The Defendant must be held

10   accountable. Therefore, Plaintiff’ files this reply and also motions to seek sanctions and
     reimbursement of expenses, including reasonable attorneys’ fees, incurred in bringing this motion and
11
     time expended responding to multiple media inquiries about the false narrative that was painted by
12
     Defendant. In an attempted to keep Attorney’s fees low and in the interest of judicial efficiency
13
     Plaintiff’s Counsel has made a good faith effort to manage this case without intervention of the Court.
14
     However, purposeful delay tactics and continued deception and dishonesty by Defendant and its
15
     Counsel have force Plaintiff to file this motion with the Court.
16
17                                        PROCEDURAL HISTORY
18
19          On December 2, 2020 Plaintiff’s Counsel met and conferred with Defendant’s Counsel

20   concerning the confidential designations of the BWC footage. During that discussion, Defendant’s
     Counsel argued that the BWC footage should not be released because it could potentially bias a jury.
21
     At that meeting the Parties could not come to an agreement on what information should be released
22
     and agreed to bring the matter before the Court. On December 10, 2020 Plaintiff filed a motion to
23
     challenging the confidentiality of the BWC footage and requested a hearing before the Court to
24
     determine what should be released. On December 15, 2020, without notice or warning to the Plaintiff,
25
     Defendant released the 911 call which was followed by limited segments of the BWC footage. The
26   release by Defendant excluded all subsequent witness statements and other evidence all of which
27   confirmed that there had not been any domestic violence between the Plaintiff and his girlfriend and
28
                                                        2
                                  PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                              SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
           Case 3:20-cv-01357-JSC Document 46 Filed 12/31/20 Page 3 of 9




     that captured the recovery of Plaintiff’s girlfriend’s stolen wallet. The BWC footage published by
     Defendant also excluded witness statements from Plaintiff’s girlfriend attesting to the fact that she
1
     was not injured by Plaintiff and Police where completely unjustified in their attack of Plaintiff. On
2
     December 16, 2020 Plaintiff’s Counsel emailed Defendant’s Counsel to notify Defendant’s Counsel
3
     that the BWC footage had been released to the public. At that time Plaintiff’s Counsel requested that
4
     Defendant agree to remove the confidential designation from the remaining BWC footage because of
5
     the bias caused by limited evidence released. On or about December 18, 2020 Defendant’s Counsel
6    denied Plaintiff’s request via an email. As a result, Plaintiff’s Counsel spent multiple hours managing
7    its clients concerns and dealing with unexpected media attention which questioned Plaintiff’s
8    innocence. Plaintiff now files this reply motion and prays for relief.
9
10                                                ARGUMENT

11
        A. Sacatons Must Be Awarded in the Interest of Justice
12
            In the present action, there are two relevant legal bases on which the Court can rely in
13
     awarding attorney's fees as a sanction. Under 28 U.S.C. § 1927, "[a]ny attorney . . . who so multiplies
14
     the proceedings in any case unreasonably and vexatiously may be required by the court to satisfy
15
     personally the excess costs, expenses, and attorneys' fees reasonably incurred because of such
16   conduct." The court may impose sanctions under section 1927 sua sponte. Pacific Harbor Capital, Inc.
17   v. Carnival Air Lines, Inc., 210 F.3d 1112, 1118 (9th Cir. 2000). Second, courts have inherent power
18   to issue sanctions as necessary to "manage their own affairs so as to achieve the orderly and
19   expeditious disposition of cases. "Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1992) (citation and

20   quotation marks omitted). The court may impose sanctions sua sponte under this authority. Roadway
     Exp., Inc. v. Piper, 447 U.S. 752, 765 (1980).
21
22
            1. The Defendant Must be Sanctioned for its Reckless Act in Causing Unnecessary
23
                Expense and Delay and Harassing its Opponent
24
25
            Under 28 U.S.C. § 1927, the court may find bad faith "when an attorney knowingly or
26   recklessly raises a frivolous argument or argues a meritorious claim for the purpose of harassing an
27   opponent," Estate of Bias ex rel. Chargualaf v. Winkler, 792 F.2d 858, 860 (9th Cir. 1986), or when
28
                                                        3
                                  PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                              SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
            Case 3:20-cv-01357-JSC Document 46 Filed 12/31/20 Page 4 of 9




     litigation conduct is "undertaken to increase expenses or delay," New Alaska Dev. Corp. v.
     Guetschow, 869 F.2d 1298, 1306 (9th Cir. 1989). Sanchez v. Bank of America, No. 09-5574 SC, at
1
     *3-4 (N.D. Cal. June 10, 2010). On December 16, 2020 Plaintiff’s Counsel emailed Defendants
2
     Counsel to notify Defendant’s Counsel that the Body Worn Camera footage had been released by the
3
     Defendant. At that time Plaintiff’s Counsel requested that Defendant agree to the release of all of the
4
     Body Worn Camera footage because of the bias caused by limited evidence released to the public.1
5
     Instead of Defendant agreeing to that compromise and allowing Plaintiff to withdraw its motion. On
6    or about December 18, 2020 Defendant’s Counsel denied Plaintiff’s request via an email with out
7    valid reason. Because Defendants Counsel would not concede to the release the remaining evidence
8    the narrative that they have attempted to paint, of our client being involved in some type of domestic
9    dispute with his girlfriend, has solidified in the minds of the public. In fact, Defendant went as far as

10   to post the evidence on its social media platform to illicit comments from the public, many of which
     confirm Plaintiff’s concerns. (Exhibit) The comments show that many members of the public have
11
     already drawn conclusions about Plaintiff because of the limited evidence that was presented and lack
12
     of context.
13
14
              Now, Defendant’s Counsel frivolously argues that the remaining BWC footage should remain
15
     confidential because its release could potentially taint a jury pool when Defendant has already
16   released portions of the BWC footage to the public. These acts by Defendant have cause Plaintiff to
17   dedicate hours of time to write this motion and manage unexpected media attention that have brought
18   into question the false accusation of domestic violence and the 911 call. If the Defendant would have
19   released all the BWC footage or at least allowed Plaintiff to do so we would not be in this

20   predicament. The reckless and harassing acts of the Defendant has cause irreparable harm to Plaintiff
     and this civil litigation. Therefore, Defendant should be sanctioned in accordance with 28 U.S.C. §
21
     1927 for its behavior along with its frivolous Opposition to Plaintiff’s Motion to Challenge
22
     Confidentiality.
23
24
25
26
27   1 It was Plaintiff’s intention to withdraw its initial motion to the Court if Defendant agreed to allow Plaintiff to release
     the remaining BWC footage.
28
                                                                  4
                                        PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                                    SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
           Case 3:20-cv-01357-JSC Document 46 Filed 12/31/20 Page 5 of 9




            2. The Defendant’s Act of Depriving the Court of Jurisdiction of This Matter by
                Releasing the BWC Footage Without a Court Order and Other Tactics of Delay,
1
                Oppression, and Harassment are Sanctionable Conduct.
2
3
            Federal courts have the inherent power to manage their own proceedings and to control the
4
     conduct of those who appear before them. In invoking the inherent power to punish conduct which
5
     abuses the judicial process, a court must exercise discretion in fashioning an appropriate sanction,
6    which may range from dismissal of a lawsuit to an assessment of attorney's fees. Although the
7    "American Rule" prohibits the shifting of attorney's fees in most cases, see Alyeska Pipeline Service
8    Co. v. Wilderness Society, 421 U.S. 240, 259, an exception allows federal courts to exercise their
9    inherent power to assess such fees as a sanction when a party has acted in bad faith, vexatiously,

10   wantonly, or for oppressive reasons. Chambers v. Nasco, Inc., 501 U.S. 32, 33 (1991). “Courts of
     justice are universally acknowledged to be vested, by their very creation, with power to impose
11
     silence, respect, and decorum, in their presence, and submission to their lawful mandates."”
12
     Chambers v. Nasco, Inc., 501 U.S. 32, 43 (1991) When there is bad faith conduct during litigation
13
     that could be adequately sanctioned under the rules, the court ordinarily should rely on the rules,
14
     rather than the inherent power. But if, in the informed discretion of the court, neither the statute nor
15
     the rules are up to the task, the court may safely rely on its inherent power.
16
17          This is the fourth documented instance of delay oppression or harassment by Defendant to
18   negatively impact proceedings or deprive Plaintiff of a fair trail. As documented in our initial motion,
19   the first instance of bad-faith conduct occurred when Defendant intentionally mislead Plaintiff’s

20   Counsel to believe that the Protective Order presented in this matter was the Model Protective Order
     referenced by the Court in a Case Management Conference hearing. Second, the Defendant disobeyed
21
     Settlement Conference Standing Orders by not providing a settlement offer prior to negotiations and
22
     then failed to negotiate in good faith. Third, On December 2, 2020 the Defendant refused to comply
23
     with reasonable fact discovery requests, failed to cite any authority and verbally agreed to participate
24
     in motion practice to settle the dispute, only to later file a motion to set aside Plaintiff’s Motion to
25
     Compel. Finally, Defendant has negatively impacted the jury pool by prematurely releasing
26   confidential evidence to public and now has the audacity to argue that the remaining evidence should
27   not be released. The actions by Defendant define bad faith conduct during litigation and have cause
28
                                                         5
                                   PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                               SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
           Case 3:20-cv-01357-JSC Document 46 Filed 12/31/20 Page 6 of 9




     Plaintiff and Plaintiff’s Counsel actual harm. Plaintiffs’ expenses through December 31, 2020, for the
     time expended to manage confidentiality challenge total $7,650.00. Plaintiff respectfully requests that
1
     the Court sanction Defendant to pay attorney’s fees in the amount to be determined after the January
2
     21, 2020 hearing.
3
4
        B. Good Cause Does Not Exist to Maintain Confidentiality of the Subject Records.
5
6           1. Defendant Will Not Suffer A Particularized Harm
7
8           The Defendant’s argument is absurd. It argues that if the remaining BWC footage is released
9    it has the very real potential to taint a jury pool. However, the Defendant has already released

10   portions of the video for exactly that purpose and has achieved its intended affect. The Defendant
     cites Estate of Sanchez, but the facts of that case are not remotely like what has occurred here because
11
     in Estate of Sanchez there was not a premature release of evidence without Court approval. Moreover,
12
     the Defendant also argues that the public release of the “Subject Records places it beyond the court’s
13
     control… for purposes that may not be consistent with fairness” this argument is ridiculous, to say the
14
     least, because the Defendant is actively participating in the same behavior it claims it wants to
15
     prevent. The Defendant’s timing and edits of the evidence were calculated to paint it in the most
16   favorable light and to leave an audience wondering was there actually any domestic violence. The
17   video is posted on the SFPD website and requires that viewers listen to the 911 call prior to watching
18   the video and provides no other context to viewers. Therefore, the release of the remaining BWC
19   footage will not cause harm to the Defendant or Stangel but only hope to restore some of the

20   irreparable harm to Plaintiff’s character and civil case already caused by Defendants reckless and
     negligent actions.
21
22
            2. The Defendant Does not have a Privacy Interest
23
24
            In Gonzales, this Court held that when events take place in public, are described in a public
25
     complaint and the officer is a public employee that there no public interest in confidentiality. The
26   Court in Gonzales, reasoned that a job as a police officer requires that an officer be in the “public eye
27   every day” and therefore there is no public interest in keeping it confidential. Gonzales v. City of San
28
                                                        6
                                  PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                              SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
           Case 3:20-cv-01357-JSC Document 46 Filed 12/31/20 Page 7 of 9




     Jose, No. 19-cv-08195-NC, at *6 (N.D. Cal. July 31, 2020). Here the only legitimate position that the
     Defendant has taken is that Stangel has an interest now that there have been criminal charges brought
1
     against him because there is a fear of a compromise of the integrity of the criminal proceedings.
2
     Plaintiff agrees that addition of the criminal proceedings does change the outlook of this motion.
3
     However, it does not mean that Stengel’s rights should take priority over the Plaintiff’s right to a fair
4
     trail. The release of the limited evidence by SFPD has drastically shifted the momentum of this case
5
     and the remaining BWC must be released in an attempt to at least balance Plaintiff’s interest.
6
7           Second, Defendant argues that the release of information to police oversight agency like the
8    Department of Justice is for the purpose of harassing, obstructing, or compromising the integrity of
9    the parallel criminal proceeding, when that is the furthest from the truth. The need for police

10   accountability is at a all time high and Defendant itself is a party in this matter because as
     documented in a 2016 Department of Justice (DOJ) report SFPD was required to make over 250
11
     changes to policies and practices to keep incidences like this from occurring. A large portion of
12
     Plaintiff’s Monell claim will require Plaintiff to perform an analysis of that report to make it case.
13
     Therefore, the request to release the evidence to the Department of Justice is for the purpose of
14
     harassment and is completely unrelated to Stangle’s criminal proceedings. As the evidence has been
15
     presented now by Defendant the DOJ and other oversite agencies may be uninterested in reviewing
16   the facts of the case because of the lack of evidence readily available. Therefore, the remaining BWC
17   footage must be released.
18
19          Third, The Defendant claims that criminal proceeding will elucidate the facts of the incident

20   and therefore there is no need for release of the remaining evidence. This is just not true. The as

21   stated above a major part of Plaintiff’s claim are directed at the SFPD and the policy’s and procedures
     that it implemented at the time of the incident, which will not be a focus of the criminal proceeding.
22
     Moreover, a major part of this civil proceeding is the harassment and intimidation by way of a
23
     fraudulent emergency protective order that was severed to Plaintiff in the hospital after his surgery.
24
     None of that information will be a part of the criminal trial.
25
26          Fourth, now that criminal proceeding has commenced against Stangle the facts of, Harmon v.
27   City of Santa Clara, 323 F.R.D. 617, 624 (N.D. Cal. 2018) are some what distinguishable. However,
28
                                                        7
                                   PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                               SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
           Case 3:20-cv-01357-JSC Document 46 Filed 12/31/20 Page 8 of 9




     the reasoning is still applicable because " [l]aw enforcement’s use of body cameras" is " an issue of
     importance to the public generally, and to public health and safety specifically." Harmon v. City of
1
     Santa Clara, 323 F.R.D. 617, 625 (N.D. Cal. 2018 Here, we are specifically asking that the public be
2
     allowed to see all the BWC footage that was taken on October 6, 2019 and October 9, 2019 because it
3
     is of high interest to the public. All the footage taken on October 9, 2020 does not involve Stangel
4
     and most of the video on October 6, 2019 excludes Stangle as well.
5
6    The Fifth factor is not at issue.
7
8            Sixth, Defendant claims that Plaintiff has not expressed a bias, that is because the bias is
9    obvious, the longer the facts of this case are hidden from the public the more bias a jury will be

10   against Plaintiff. As of today, Defendants have attempted to and have successfully controlled the
     narrative by offering piecemeal portions of the evidence to the public. In the interest of justice, the
11
     remaining BWC footage must be released.
12
13
                                                  CONCLUSION
14
             Based on the foregoing, Plaintiff respectfully requests that the Court enter an order
15
     to remove the confidentiality designations on all BWC footage. Plaintiff further respectfully requests
16   that the Court order Sanction in an amount necessary of Defendant to pay attorney’s fees in the
17   amount to be determined after the hearing.
18
19
20   Date: December 31, 2020                                               J. Davis Law Firm, PLLC

21                                                                         /s/ Jamir Davis
                                                                           Jamir Davis
22                                                                         Attorney for Plaintiff
23
24
25
26
27
28
                                                        8
                                   PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                               SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-01357-JSC Document 46 Filed 12/31/20 Page 9 of 9




1
2                                          CERTIFICATE OF SERVICE
3
     I hereby certify that on December 31, 2020, I filed a true and correct copy of the foregoing
4    document electronically using the Courts ECF system, which will serve an electronic copy on the
     following counsels of record at their registered ECF electronic mail address:
5
6    Raymond R. Rollan
     Raymond.Rollan@sfcityatty.org
7    Deputy City Attorney
     Office of City Attorney Dennis Herrera
8
     (415) 554-3888 Direct
9    www.sfcityattorney.org

10                                                    /s/Jamir Davis_________
                                                      JAMIR DAVIS
11
                                                      Counsel for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      9
                                 PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                             SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
